



Execution Copy
    


TRANSITION SERVICES AGREEMENT
This Transition Services Agreement (this “Agreement”), is made as of March 13,
2020 (the “Effective Date”), by and among American Renal Management LLC, a
Delaware limited liability company (the “Company”), American Renal Holdings,
Inc., a Delaware corporation (“ARH”) and Joseph A. Carlucci (the “Executive”).
WHEREAS, the Executive currently serves as Chairman of the Board of Directors of
American Renal Associates Holdings, Inc. (“ARAH”) (the “Board”) and Chief
Executive Officer of the Company pursuant to the terms of an Employment
Agreement, dated as of March 22, 2010, as subsequently amended on May 10, 2010
(which amendment was subsequently terminated pursuant to the Termination
Agreement, dated October 18, 2010, by and among the Company, ARH and the
Executive), and subsequently amended on April 26, 2016, November 14, 2017 and on
August 28, 2019 (as so amended, the “Employment Agreement”);
WHEREAS, the Executive has announced his desire to retire from his current
position as Chief Executive Officer and as a member of the Board;
WHEREAS, the Company and ARH intend to actively recruit a successor Chief
Executive Officer and the Executive has agreed to assist the Company and ARH in
such efforts and thereafter continue to serve as a consultant to the Company and
ARH to ensure a smooth transition between Chief Executive Officers for a period
thereafter as more fully set forth herein;
WHEREAS, the parties wish to document the terms of the Executive’s transition
from his role as Chief Executive Officer and the consulting arrangement with the
Executive as set forth herein; and
WHEREAS, capitalized terms used herein without definition have the meanings
assigned to such terms under the Employment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company, ARH and the Executive agree as follows:
1.Retirement as CEO.


(a)From the Effective Date and continuing until the Transition Date (as defined
below) (such period, the “Employment Period”), the Executive shall continue to
be employed as Chief Executive Officer of the Company pursuant to the terms of
the Employment Agreement, subject to Section 2 hereof. During the Employment
Period, the Executive shall continue to perform his regular duties as Chief
Executive Officer, as described in the Employment Agreement, and agrees to
assist the Board and the Company, on an as-needed basis, if and as requested by
the Board, in their efforts to recruit a successor Chief Executive Officer. Upon
the end of the Employment Period, the Executive shall resign as Chief Executive
Officer and as a member of the Board and shall also resign from all other
officer and board positions held with the Company and its affiliates. The
Executive agrees that he will not voluntarily resign from his role as Chief
Executive Officer of the Company prior to the New CEO Date (as defined below),
except upon a Resignation for Good Reason (as defined in the Employment
Agreement, as modified by Section 2(a)Joe hereof).
(b)

(b)“Transition Date” shall mean the earliest to occur of (i) such date on which
a successor Chief Executive Officer designated by the Board commences employment
with the Company (the “New CEO Date”) and (ii) the date of the Executive’s
termination of employment with the Company for any reason.





--------------------------------------------------------------------------------





2.Continuing Duties and Compensation During Employment Period


(a)During the Employment Period, the terms of the Employment Agreement shall
remain in full force and effect, provided that the parties agree that neither
the entering into of this Agreement nor the matters contemplated hereby shall
give to rise to any right or claim of “Good Reason” under the Employment
Agreement (nor any similar right under any other compensation or benefit plan of
ARAH or its affiliates).


(b)During the Employment Period, the Executive shall continue to receive his
base salary at the annualized rate of $904,203 and shall be eligible to
participate in the same employee benefit plans on the same basis as immediately
prior to the Effective Date.


(c)At or around the time when the Company makes its regular 2020 annual equity
grants to other senior executives, the Executive shall be granted an award of
restricted stock in ARAH Common Stock with a grant date value of $1,000,000
based on the closing trading price of such Common Stock on such grant date (the
“Restricted Stock Award”). The Restricted Stock Award shall be subject to the
terms and conditions of the ARAH 2016 Omnibus Incentive Plan (the “2016 Plan”),
with 70% of the shares subject to the Restricted Stock Award vesting upon the
date that is 12 months following the date of the award and the remaining 30% of
the shares subject to the Restricted Stock Award vesting upon the date that is
12 months following the end of the Employment Period (such dates, the “Vesting
Dates”), subject to the Executive’s continued employment or performance of
consulting services (as applicable) in accordance with this Agreement and
continued compliance with the other terms of this Agreement through such Vesting
Dates. The Executive hereby acknowledges that he will not be entitled to receive
any other equity award during the duration of the Employment Period other than
as described herein.


3.Consulting Arrangement.


(a)Effective upon the Transition Date, and provided that the Executive’s
employment with the Company was not terminated as a result of a Termination For
Cause, a Resignation without Good Reason (other than a resignation occurring on
the New CEO Date in accordance with Section 1(a) hereof), a Termination for
Disability or a Termination Upon Death (any such termination, a “Disqualifying
Termination”), the Company agrees to retain the Executive, and the Executive
agrees to serve, as a consultant to the Company with the honorific title of
Chairman Emeritus during the period commencing on the Transition Date and
continuing until the 12-month anniversary of the Transition Date; provided,
however, that the Board may, in its sole discretion, extend such term for up to
an additional three-month period (such term, as may be extended in the Board’s
discretion, the “Consulting Term”). During the Consulting Term the Executive
shall, from time to time on an as-needed basis, if and as requested by the
Board, provide consultation and transition services to the Board and the new
Chief Executive Officer regarding the Company, its strategic business plans and
such other matters as the Board or the Chief Executive Officer may reasonably
request.


(b)During the Consulting Term, the Executive shall not be an employee of the
Company. The Executive shall have no authority to act as an agent of the
Company, except on authority specifically so delegated, and he shall not
represent to the contrary to any person. The Executive shall not direct the work
of any employee of the Company, or make any management decisions, or undertake
to commit the Company to any course of action in relation to third persons.
Although the Company may specify the reasonable results to be achieved by the
Executive and may reasonably control and direct him in that regard, the Company
shall not control or direct the Executive as to the specific manner by which
such results are accomplished.







--------------------------------------------------------------------------------





(c)The Company may terminate the Consulting Term prior to its completion in the
event the Executive breaches his restrictive covenants incorporated herein by
reference in Section 6 hereof, or upon the occurrence of an event constituting
Cause (as defined in the Employment Agreement but modified with all references
to the Executive’s duties or employment as referring to the Executive’s duties
and retention as a consultant pursuant to this Agreement); provided, however,
that during the Consulting Term, the term “Cause” shall not include subclause
“(c)” of the “Cause” definition in the Employment Agreement. That is, the term
“Cause” shall not include the following during the Consulting Term: “the
Executive’s willful failure to perform or adhere to explicitly stated duties or
guidelines of employment or to follow the directives of the Board (which are not
unlawful to perform or to adhere to or follow and which do not constitute Good
Reason) following a written warning that if such failure continues it will be
deemed a basis for dismissal for Cause.”


4.Retirement/Transition Benefits


(a)Salary Continuation Payments. Commencing on the Transition Date and
continuing for a duration of twenty-four (24) months (such period, the “Salary
Continuation Period”), provided that the Executive’s employment with the Company
was not terminated as a result of a Disqualifying Termination, and subject to
the Executive’s continued compliance with the terms of this Agreement,
including, without limitation, the execution of the Initial Release pursuant to
Section 7 hereof, the Executive shall be entitled to:


(i)Salary continuation payments at the rate in effect immediately prior to the
Transition Date (i.e., an annualized rate of $904,203) payable in accordance
with the Company’s regular payroll practices;


(ii)continued provision of health, life and disability benefits at the same
levels as provided to active employees of the Company; provided, however, in the
event the Company determines that it cannot provide continuation of such
benefits or providing such benefits is not reasonably practicable, the Company
may, in lieu of such benefit continuation, pay the Executive a monthly cash
payment in an amount equal to the Company’s normal monthly cost of coverage for
an active employee; and provided further, that the provision of such benefits
(or cash payments in lieu thereof) shall terminate if the Executive becomes
eligible for comparable benefits from a subsequent employer; and


(iii)a Pro-Rated Bonus (as defined in Section 7.2(iv) of the Employment
Agreement) in respect of the calendar year during which the Employment Period
ends; provided, however, that such bonus, if any, will be payable only after
delivery of final audited financial statements for the ARH Group for the fiscal
year to which such bonus relates.


Notwithstanding the foregoing, if any regular scheduled payroll date for any
payments due under Section 4(a) hereof occurs prior to the completion of the
Revocation Period (as defined in the Initial Release), any amount that would
otherwise have been payable under subclauses (i), (ii) and (iii) hereof shall be
deferred and paid together with the applicable payment installment otherwise to
be made on the first regular payroll date following the completion of the
Revocation Period; and provided further, that in the event the period during
which the Executive is permitted to sign the Initial Release straddles two
calendar years, any such payments shall be deferred until the second of such
calendar years.
(b)The Executive agrees that the payments and benefits provided herein during
the Salary Continuation Period shall cease or not commence if the Executive’s
role as consultant during the Consulting Term is terminated by the Company for
Cause (as defined in the Employment Agreement and as modified





--------------------------------------------------------------------------------





pursuant to Section 3(c) hereof) or in the event the Executive breaches his
restrictive covenants incorporated herein by reference in Section 6 hereof.


(c)The Executive agrees that he shall not be entitled to any further separation
payments or other termination benefits under the terms of the Employment
Agreement or otherwise, except as for the benefits expressly provided herein;
provided, however, that in the event the Executive’s employment terminates due
to a Termination for Disability or a Termination Upon Death, then the Executive
shall be entitled to receive the termination payments set forth under the
Employment Agreement in lieu of any additional payments or benefits under this
Agreement. For the avoidance of doubt, if the Executive’s employment with the
Company is terminated during the Employment Period as a result of a Termination
without Cause or a Resignation for Good Reason, the Executive shall be entitled
solely to the payments and benefits provided in Sections 4 and 5 of this
Agreement, and shall not be entitled to any severance or other termination
payments or benefits provided in the Employment Agreement or otherwise.


(d)Notwithstanding any of the foregoing, in the event a Change in Control as
that term is defined in the Employment Agreement occurs during the Consulting
Term, all Common Stock underlying the Restricted Stock Award described under
this Agreement that has not yet vested will immediately vest upon the effective
date of the Change in Control, and any remaining salary continuation payments
pursuant to Section 4(a) of this Agreement shall immediately come due and will
be paid to Executive in one lump sum upon the effective date of the Change in
Control (contingent upon Executive’s execution and non-revocation of the Initial
Release). For the avoidance of doubt, other than the Restricted Stock Award, the
terms of the applicable award grant notices and agreements govern the treatment
of any outstanding equity awards that have not yet vested in the event of a
Change in Control, and a “Qualifying Termination” as that term is defined in the
Restricted Stock Grant Notice and Agreement for the grant dated March 9, 2018
includes a Termination of Executive’s Consulting Term without cause.


5.Treatment of Equity Awards During and Following the Consulting Term


(a)The Executive’s continued service as a consultant of the Company during the
Consulting Term shall be treated as continued service with the Company for
purposes of vesting and any applicable exercise periods under all outstanding
equity awards of ARAH held by the Executive; provided, however, that the
Executive’s outstanding equity awards shall be subject to the restrictions
described in Section 5(b) hereof.
(b)The shares of Common Stock underlying all of the Executive’s outstanding
equity awards (including, without limitation the Restricted Stock Award
described under this Agreement) that vest during the Consulting Term may not be
sold or otherwise disposed of by the Executive without prior approval of the
Board until the completion of the Consulting Term and following the Executive’s
execution and delivery, no later than twenty-one (21) days following the
completion of the Consulting Term, and non-revocation of the Bring-Down Release.
Any outstanding equity awards held by the Executive which do not vest in
accordance with their terms prior to the completion of the Consulting Term
(after taking into account the treatment of the Consulting Term for purposes of
the outstanding equity awards under Section 5(a) hereof), shall be forfeited at
the conclusion of the Consulting Term. The parties agree that the terms of this
Section 5 shall govern and control with respect to all outstanding equity awards
of ARAH held by the Executive, notwithstanding anything to the contrary in the
Employment Agreement, any ARAH incentive plan, any award agreement of ARAH
governing the Executive’s outstanding equity awards or any other agreement
between the Executive and the Company, ARH, ARAH or their affiliates.











--------------------------------------------------------------------------------





6.Restrictive Covenants


(a)The Executive hereby reaffirms his restrictive covenant obligations provided
in Article 8 of the Employment Agreement, and Article 8 of the Employment
Agreement is incorporated herein by reference in its entirety, except that for
purposes of Section 8.1.4 of the Employment Agreement (regarding non-competition
obligations) the “Restrictive Period” shall end on the third (3rd) anniversary
of the Transition Date and for purposes of Section 8.1.3 of the Employment
Agreement (regarding non-solicitation obligations) the “Restrictive Period”
shall end on the third (3rd) anniversary of the termination of the Consulting
Term.


(b)Without limitation to the restrictive covenants set forth in the Employment
Agreement and incorporated herein by reference, during the Restrictive Period
(as applicable to non-competition obligations as described under Section 6(a)
hereof) the Executive agrees that he will not serve on the board of any company
engaged in the kidney dialysis business and/or the operation of kidney dialysis
facilities and will not provide services to any private equity fund sponsor
holding a material equity position in any business engaged in the kidney
dialysis business and/or the operation of kidney dialysis facilities.


(c)Nothing in this Agreement or the Employment Agreement shall prohibit the
Executive from communicating, cooperating or filing a complaint with any U.S.
federal, state or local enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosure relating
thereto to any such Governmental Entity, that are protected under the
whistleblower provisions of any such law or regulation provided that in each
case (i) such communications and disclosures are consistent with applicable law
and made in good faith and (ii) the information subject to such disclosure was
not obtained by the Executive through a communication that was subject to the
attorney-client privilege, unless such disclosure of that information would
otherwise be permitted by an attorney pursuant to applicable state attorney
conduct rules. Moreover, the Executive does not need any prior authorization
from (or to give prior notice to) the Company regarding any such communication
or disclosure. The Executive also acknowledges that an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except pursuant to
court order.


7.Release


(a)Within twenty-one (21) days following the Transition Date, the Executive
shall execute and deliver to the Company a release of claims in the form
attached hereto as Exhibit A (the “Initial Release”). The Executive acknowledges
and agrees that if he fails to execute and deliver, within the time period
described in the preceding sentence, and not revoke the Initial Release during
the Revocation Period (as defined in the Initial Release), then (i) the
Executive shall not be entitled to receive any of the payments or benefits
provided under Section 4 hereof and (ii) the continued vesting of the Restricted
Stock Award and all of the Executive’s other outstanding equity awards, as
provided in Section 5(a) hereof, shall cease.


(b)Within twenty-one (21) days following the termination of the Consulting Term,
the Executive shall execute and deliver to the Company a release of claims in
the form attached hereto as Exhibit B (the “Bring-Down Release”). The Executive
acknowledges and agrees that if he fails to execute and deliver,





--------------------------------------------------------------------------------





within the time period described in the preceding sentence, and not revoke the
Bring-Down Release during the Revocation Period (as defined in the Bring-Down
Release), then the Executive shall forfeit any equity awards that vested during
the Consulting Term (including, without limitation, the Restricted Stock Award
described under this Agreement).


8.Statements to the Company and to the Media. Within five business days of the
Executive’s execution and delivery of this Agreement, the Company may release,
internally and to external media outlets, the press release attached hereto as
Exhibit C (the “Press Release”). The Executive agrees that statements describing
the Executive’s employment and circumstances of departure will remain consistent
with the Press Release.


9.Attorneys’ Fees Reimbursements. The Company agrees to reimburse the Executive
for his reasonable attorneys’ fees and costs incurred in connection with the
negotiation and preparation of this Agreement in an amount not to exceed
$25,000.


10.Tax Withholding. All payments made under this Agreement shall be made less
applicable taxes and withholdings, to the extent required by law.
Notwithstanding anything to the contrary, the Company makes no representations
concerning the Executive’s tax consequences under the Agreement under any
federal, state or local tax law.


11.Miscellaneous Provisions. The provisions of Articles 9.1 through 9.15 of the
Employment Agreement (Arbitration; Absence of Conflicting Agreements and
Obligations; Severability; No Waiver; Assignment; Entire Agreement; Amendment;
Notices; Binding Nature; Headings; Counterparts; Governing Law; Compliance with
Internal Revenue Code Section 409A; Mutual Waiver of Jury Trial, and
Construction of Terms are hereby incorporated herein by reference.












































        





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, ARH and the Executive have executed this
Agreement as of the date first above written.
 
 
 
 
 
AMERICAN RENAL MANAGEMENT LLC
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Mark Herbers
 
 
 
 
 
Name:
 
Mark Herbers
 
 
 
 
 
Title:
 
Interim Chief Financial Officer



 
 
 
 
 
AMERICAN RENAL HOLDINGS INC
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Mark Herbers
 
 
 
 
 
Name:
 
Mark Herbers
 
 
 
 
 
Title:
 
Interim Chief Financial Officer



 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Carlucci
 
 
 
 
 
Name:
 
Joseph A. Carlucci




































































--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is entered into as of this [•] day
of [•] 2020, by Joseph A. Carlucci (the “Executive”).
The Executive agrees as follows:
1.
The employment relationship between the Executive and American Renal Management
LLC, a Delaware limited liability company (the “Company”) and its subsidiaries
and affiliates, as applicable, terminated on the [•] day of , 2020 (the
“Termination Date”) pursuant to Section 1(a) of the Transition Services
Agreement between the Company, American Renal Holdings, Inc., a Delaware
corporation and the Executive dated [•], 2020 (the “Transition Agreement”). The
Executive [has resigned] [hereby resigns] from all positions as an officer,
director or otherwise for the Company and each of its subsidiaries and
affiliates.



2.
In consideration of the payments, rights and benefits provided for in Sections
2(c) and 4 of the Transition Agreement (“Separation Terms”), the sufficiency of
which the Executive hereby acknowledges, the Executive, on behalf of the
Executive and the Executive’s agents, representatives, attorneys,
administrators, heirs, executors and assigns (collectively, the “Employee
Releasing Parties”), but subject to Section 4 hereof, hereby releases and
forever discharges the Company Released Parties (as defined below), from all
claims, charges, causes of action, obligations, expenses, damages of any kind
(including attorneys fees and costs actually incurred) or demands, in law or in
equity, whether known or unknown, which may have existed or which may now exist
from the beginning of time to the date of this Release, arising from or relating
to the Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; Section
1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil Rights Act of
1871; the Employee Retirement Income Security Act of 1974; the Fair Labor
Standards Act; any other federal, state or local laws against discrimination; or
any other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release of any and all claims or rights arising under contract
(whether written or oral, express or implied), covenant, public policy, tort or
otherwise. For purposes hereof, “Company Released Parties” shall mean the
Company, any of its direct or indirect stockholders holding a beneficial
ownership of more than 5% of the Company’s voting stock and any of its and their
respective divisions, parents, members, subsidiaries, affiliates, predecessors,
successors (and any of its and their respective past, current and future
employees, agents, insurers, attorneys, administrators, officials, directors,
direct or indirect shareholders, employee benefit plans, and the sponsors,
fiduciaries, or administrators of such employee benefit plans in their
individual or representative capacities).



3.
The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. The Executive agrees that this Release does not apply to any rights
or claims that may arise after the date of execution by the Executive of this
Release. The Executive acknowledges that the consideration given for this
Release is in






--------------------------------------------------------------------------------





addition to anything of value to which the Executive is already entitled. The
Executive further acknowledges that the Executive has been advised by this
writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time, in which case the
Executive waives all rights to the balance of this twenty-one (21) day review
period; and (iii) for a period of 7 days following the execution of this Release
(the “Revocation Period”) in duplicate originals, the Executive may revoke this
Release in a writing delivered to the Company’s General Counsel, and this
Release shall not become effective or enforceable until the Revocation Period
has expired.


4.
This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms or under this
Release, (ii) any rights the Executive has to indemnification by the Company (or
any subsidiary or affiliate thereof) and to directors and officers liability
insurance coverage under the Employment Agreement or otherwise, (iii) any vested
rights the Executive has under the Company’s employee pension benefit plans or
any other tax-qualified employee benefit plans as a result of the Executive’s
actual service with the Company, or (iv) any rights of the Executive as a
shareholder or optionholder of the Company (or any subsidiary or affiliate
thereof), in the Executive’s sole capacity as such (including, without
limitation, any rights to proceeds from the sale or other action with respect to
any stock or options of the Company (or any subsidiary or affiliate thereof).



5.
The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.



6.
This Release is not an admission by the Company Released Parties or the Employee
Releasing Parties of any wrongdoing, liability or violation of law.



7.
The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company.



8.
The Executive shall continue to be bound by the restrictive covenants contained
in the Employment Agreement, as amended and incorporated by reference in the
Transition Agreement, or any other agreement with the Company or its affiliates,
in accordance with their terms.



9.
This Release shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without reference to the principles of
conflict of laws.



10.
Any controversy or claim arising out of or relating to this Release shall be
resolved by binding confidential arbitration by a single arbitrator who is
licensed to practice law in a State in the United States, to be held in Boston,
Massachusetts, in accordance with the Employee Dispute Resolution Rules of the
American Arbitration Association (or its successor rules). The arbitrator shall
have the discretionary authority to award attorneys’ and arbitrator’s reasonable
fees and expenses and the costs of arbitration to the prevailing party. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator’s decision shall be in writing and shall
include the findings of fact and a statement of law on which the decision is
based.



11.
This Release represents the complete agreement between the Executive and the
Company concerning the subject matter in this Release and supersedes all prior
agreements or






--------------------------------------------------------------------------------





understandings, written or oral, with respect solely to the subject matter
hereof. For avoidance of doubt, this Release does not supersede that certain
Amended and Restated Stockholders Agreement dated as of June 28, 2010, as
amended, among the Company’s affiliates and their stockholders, including the
Executive, or any equity award agreement to which the Executive is a party. This
Release may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.


12.
Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.



13.
The Executive acknowledges that the Executive has carefully read and understands
this Release, that the Executive has the right to consult an attorney with
respect to its provisions and that this Release has been entered into knowingly
and voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Company
Released Parties to influence the Executive to sign this Release except such
statements as are expressly set forth herein or in the Employment Agreement.



The parties to this Release have executed this Release as of the day and year
first written above.


Joseph A. Carlucci
______________________________
By:     
Title:

























































--------------------------------------------------------------------------------









EXHIBIT B
FORM OF BRING-DOWN RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is entered into as of this [•] day
of [•], by Joseph A. Carlucci (the “Executive”).
The Executive agrees as follows:
1.
The employment relationship between the Executive and American Renal Management
LLC, a Delaware limited liability company (the “Company”) and its subsidiaries
and affiliates, as applicable, terminated on the [•] day of , 2020 (the
“Termination Date”) pursuant to Section 1(a) of the Transition Services
Agreement between the Company, American Renal Holdings, Inc., a Delaware
corporation and the Executive dated [•], 2020 (the “Transition Agreement”).
Pursuant to the Transition Agreement and following the Termination Date, the
Executive served as a consultant to the Company. Such service by the Executive
as a consultant terminated on the on the [•] day of , 2020 (the “Consulting
Termination Date”). The Executive [has resigned] [hereby resigns] from all
positions as a consultant or otherwise for the Company and each of its
subsidiaries and affiliates



2.
In consideration of the rights and benefits provided for in Section 5 of the
Transition Agreement (“Separation Terms”), the sufficiency of which the
Executive hereby acknowledges, the Executive, on behalf of the Executive and the
Executive’s agents, representatives, attorneys, administrators, heirs, executors
and assigns (collectively, the “Employee Releasing Parties”), but subject to
Section 4 hereof, hereby releases and forever discharges the Company Released
Parties (as defined below), from all claims, charges, causes of action,
obligations, expenses, damages of any kind (including attorneys fees and costs
actually incurred) or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Release, arising from or relating to the Executive’s employment or
termination from employment with the Company or otherwise, including a release
of any rights or claims the Executive may have under Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Older Workers Benefit
Protection Act; the Americans with Disabilities Act of 1990; the Rehabilitation
Act of 1973; the Family and Medical Leave Act of 1993; Section 1981 of the Civil
Rights Act of 1866; Section 1985(3) of the Civil Rights Act of 1871; the
Employee Retirement Income Security Act of 1974; the Fair Labor Standards Act;
any other federal, state or local laws against discrimination; or any other
federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release of any and all claims or rights arising under contract
(whether written or oral, express or implied), covenant, public policy, tort or
otherwise. For purposes hereof, “Company Released Parties” shall mean the
Company, any of its direct or indirect stockholders holding a beneficial
ownership of more than 5% of the Company’s voting stock and any of its and their
respective divisions, parents, members, subsidiaries, affiliates, predecessors,
successors (and any of its and their respective past, current and future
employees, agents, insurers, attorneys, administrators, officials, directors,
direct or indirect shareholders, employee benefit plans, and the sponsors,
fiduciaries, or administrators of such employee benefit plans in their
individual or representative capacities).



3.
The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. The Executive agrees that this Release does not apply to any






--------------------------------------------------------------------------------





rights or claims that may arise after the date of execution by the Executive of
this Release. The Executive acknowledges that the consideration given for this
Release is in addition to anything of value to which the Executive is already
entitled. The Executive further acknowledges that the Executive has been advised
by this writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time, in which case the
Executive waives all rights to the balance of this twenty-one (21) day review
period; and (iii) for a period of 7 days following the execution of this Release
(the “Revocation Period”) in duplicate originals, the Executive may revoke this
Release in a writing delivered to the Company’s General Counsel, and this
Release shall not become effective or enforceable until the Revocation Period
has expired.


4.
This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms or under this
Release, (ii) any rights the Executive has to indemnification by the Company (or
any subsidiary or affiliate thereof) and to directors and officers liability
insurance coverage under the Employment Agreement or otherwise, (iii) any vested
rights the Executive has under the Company’s employee pension benefit plans or
any other tax-qualified employee benefit plans as a result of the Executive’s
actual service with the Company, or (iv) any rights of the Executive as a
shareholder or optionholder of the Company (or any subsidiary or affiliate
thereof), in the Executive’s sole capacity as such (including, without
limitation, any rights to proceeds from the sale or other action with respect to
any stock or options of the Company (or any subsidiary or affiliate thereof).



5.
The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.



6.
This Release is not an admission by the Company Released Parties or the Employee
Releasing Parties of any wrongdoing, liability or violation of law.



7.
The Executive waives any right to reinstatement or future employment with the
Company following the Executive’s separation from the Company.



8.
The Executive shall continue to be bound by the restrictive covenants contained
in the Employment Agreement, as amended and incorporated by reference in the
Transition Agreement, or any other agreement with the Company or its affiliates,
in accordance with their terms.



9.
This Release shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without reference to the principles of
conflict of laws.



10.
Any controversy or claim arising out of or relating to this Release shall be
resolved by binding confidential arbitration by a single arbitrator who is
licensed to practice law in a State in the United States, to be held in Boston,
Massachusetts, in accordance with the Employee Dispute Resolution Rules of the
American Arbitration Association (or its successor rules). The arbitrator shall
have the discretionary authority to award attorneys’ and arbitrator’s reasonable
fees and expenses and the costs of arbitration to the prevailing party. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator’s decision shall be in writing and shall
include the findings of fact and a statement of law on which the decision is
based.



11.
This Release represents the complete agreement between the Executive and the
Company concerning the subject matter in this Release and supersedes all prior
agreements or understandings, written or oral, with respect solely to the
subject matter hereof. For avoidance of doubt, this Release does not supersede






--------------------------------------------------------------------------------





that certain Amended and Restated Stockholders Agreement dated as of June 28,
2010, as amended, among the Company’s affiliates and their stockholders,
including the Executive, or any equity award agreement to which the Executive is
a party. This Release may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.


12.
Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.



13.
The Executive acknowledges that the Executive has carefully read and understands
this Release, that the Executive has the right to consult an attorney with
respect to its provisions and that this Release has been entered into knowingly
and voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Company
Released Parties to influence the Executive to sign this Release except such
statements as are expressly set forth herein or in the Employment Agreement.



The parties to this Release have executed this Release as of the day and year
first written above.


Joseph A. Carlucci
______________________________
By:     
Title:































































--------------------------------------------------------------------------------





EXHIBIT C
FORM OF PRESS RELEASE


[See press release, dated March 16, 2020, as furnished as Exhibit 99.1 with the
Company’s Current Report on Form 8-K, filed March 16, 2020]





